NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                            _______________________

                                     No. 21-1611
                               _______________________

                                 TINA BUBONOVICH,
                                            Appellant

                                             v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; STATE
          FARM FIRE AND CASUALTY COMPANY; STATE FARM
                          _______________________
               On Appeal from the United States District Court
                  for the Western District of Pennsylvania
                       District Court No. 2-19-cv-01537
                District Judge: The Honorable Cathy Bissoon
                       __________________________

                      Submitted Under Third Circuit L.A.R. 34.1 (a)
                                    June 16, 2022

              Before: HARDIMAN, SMITH, and FISHER, Circuit Judges

                                  (Filed: July 6, 2022)
                             __________________________

                                      OPINION *
                             __________________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent
SMITH, Circuit Judge

      Tina Bubonovich was involved in a two-car vehicular accident. After

recovering the available limits of the other driver’s liability coverage and her own

underinsured motorist (UIM) coverage, she filed a claim seeking the proceeds from

her resident son’s UIM coverage. When that claim was denied, she sued State

Farm Mutual Automobile Insurance Company (State Farm Auto), State Farm Fire

and Casualty Company (State Farm Fire), and State Farm, claiming that she was

entitled to “stack” her son’s UIM coverage on top of her own recovery. The

District Court dismissed State Farm Fire from the suit because it did not issue the

disputed insurance policies, and it also dismissed State Farm because State Farm

“is not a proper legal entity.” App’x at 4. The Court then granted State Farm

Auto’s motion for summary judgment, ruling that Plaintiff could not “stack” her

son’s UIM coverage because he had executed a valid stacking waiver.

      Plaintiff appeals, arguing that the District Court erred in granting summary

judgment to State Farm Auto. Because we see no error, we will affirm the District

Court’s judgment.

                                              I.

      In 2015, the 2006 Scion xB that Plaintiff was driving was hit by another car

and she suffered serious injuries. The other driver’s insurance paid Plaintiff

$50,000—the limit of his liability coverage. Pursuant to Plaintiff’s own State

                                          2
Farm Auto policy, State Farm paid her $25,000, the limit of her underinsured

motorist coverage.

      Plaintiff resides with her son, Nicholas Bubonovich. Nicholas is the named

insured on his own State Farm Auto insurance policy. That policy does not list

Plaintiff’s Scion as an insured vehicle and has a limit of $100,000 for UIM

coverage. Nicholas, however, executed a UIM stacking rejection waiver as to his

policy. Plaintiff made a UIM claim under Nicholas’s coverage, but State Farm

Auto denied the claim based on Nicholas’s waiver of his right to “stack” coverage.

Such coverage, State Farm Auto contended, was otherwise unavailable because of

the household exclusion. 1

      Plaintiff sued in the Court of Common Pleas of Allegheny County,

Pennsylvania, seeking the $100,000 limit of Nicholas’s UIM coverage. 2 The

Defendants removed the case to the Western District of Pennsylvania. 3




1
 The household exclusion provides, “THERE IS NO COVERAGE FOR AN INSURED
WHO SUSTAINS BODILY INJURY WHILE OCCUPYING A MOTOR VEHICLE
OWNED BY YOU OR ANY RESIDENT RELATIVE IF IT IS NOT YOUR CAR OR A
NEWLY ACQUIRED CAR.” App’x at 77.
2
 The parties agree that if Plaintiff could recover under Nicholas’s policy, she would be
entitled to the full $100,000 amount of coverage.
3
  The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1446. We have
jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over a District
Court’s grant of summary judgment. Ellis v. Westinghouse Elec. Co., LLC, 11 F.4th 221,
229 (3d Cir. 2021). Because we are exercising diversity jurisdiction, we apply
                                            3
                                          II.

      Because Plaintiff has already recovered the applicable limit of UIM

coverage under her policy, the question is whether she can “stack” her son’s UIM

policy on top of her own recovery. The District Court correctly determined that

the Pennsylvania Supreme Court answered this question in Craley v. State Farm

Fire & Casualty Company, 895 A.2d 530 (Pa. 2006). In Craley, Jayneann Craley

was driving with her infant son, Keith Craley, and her mother-in-law, Gloria

Craley, when their car was hit by a drunk driver. Id. at 533. Jayneann was killed;

Keith and Gloria were injured. Id. Gloria, as well as Jayneann’s husband, Randall

Craley, as administrator of Jayneann’s estate and on behalf of Keith, both sought

and received uninsured motorist (UM) coverage from Jayneann’s auto insurance

policy—the policy that covered Jayneann’s car and on which she was the named

insured. Id. The insurer paid the limits of that policy. Id. Randall and Gloria then

sought UM coverage under Randall’s separate single-vehicle policy. Yet Randall

had executed a waiver of inter-policy stacking coverage prior to the accident. Id.

at 533–34.

      The Supreme Court of Pennsylvania concluded that because the parties were

attempting to collect under Randall’s policy, “[i]t is Randall’s policy and its



Pennsylvania law to this dispute. See Kruzits v. Okuma Mach. Tool, Inc., 40 F.3d 52, 55
(3d Cir. 1994); App’x at 179 (selecting Pennsylvania law in a choice-of-law clause).

                                           4
exclusions that are relevant to the legal issues presented in this case.” Id. at 533.

The Supreme Court held that stacking insurance can be validly waived in single-

vehicle policies, and that because Randall had waived the ability to “stack” his

insurance the claimants could not recover under his policy. Id. at 542.

       Here, Plaintiff is trying to recover under Nicholas’s policy. We, therefore,

look to the terms of his policy to determine if Plaintiff may “stack” his coverage on

top of her own. That attempt fails. The District Court correctly held that State

Farm Auto was entitled to summary judgment.

       Plaintiff argues that Craley does not govern because, in that case, both of the

relevant policyholders waived stacking coverage. She points to the fact that she

did not execute a stacking waiver. But the Pennsylvania Supreme Court’s

reasoning was clear. We look only to the policy under which the claimant is trying

to recover to determine if coverage is available. 4 Id. at 533; see also Donovan v.

State Farm Mut. Auto. Ins. Co., 256 A.3d 1145, 1152, 1157–58 (Pa. 2021). As

such, whether Plaintiff waived coverage is beside the point.




4
 Plaintiff argues that Pennsylvania courts routinely look to other policies to determine if
coverage is available for a claimant. But the cases she relies on, Eichelman v.
Nationwide Insurance Company, 711 A.2d 1006, 1010 (Pa. 1998) and Erie Insurance
Exchange v. Mione, 253 A.3d 754, 768 (Pa. Super. 2021), analyze whether the
application of the household exclusion violated Pennsylvania public policy. Plaintiff
does not argue that a stacking waiver violates public policy, so these cases do not
undermine the clear rule set forth in Craley.

                                             5
      Plaintiff’s two remaining arguments fare no better. First, she argues that she

paid for stacking on her policy, so if stacking is not allowed here, she paid an extra

premium and received no benefit. Yet she could have stacked her own benefits

had she been injured while driving her son’s car. See Gallagher v. GEICO Indem.

Co., 201 A.3d 131, 137–38 (Pa. 2019) (providing that when a named insured does

not waive stacking coverage, he can recover under a policy in which he is a named

insured even if he has already exhausted the policy limits covering the vehicle that

he was driving at the time of the accident). Plaintiff then argues that if we honor

the stacking waiver in Nicholas’s policy, we are effectively voiding all of

Nicholas’s UIM coverage. But Nicholas could receive the benefit of his own UIM

coverage were he to be injured by an underinsured driver. As such, denying

stacking here does not deprive either the Plaintiff or her son of the “benefit of the

bargain”: they both get the insurance coverage they’ve paid for.

      Finally, because it is clear that this case is controlled by Craley, we decline

Plaintiff’s invitation to certify a question to the Pennsylvania Supreme Court. See

United States v. Defreitas, 29 F.4th 135, 141 (3d Cir. 2022) (“Certifying a question

where the answer is clear is inappropriate and unnecessary.”). 5



5
  Because the District Court correctly granted summary judgment due to Nicholas’s
stacking waiver, we need not reach the parties’ arguments regarding the household
exclusion.

                                           6
                                                III.

         For the reasons stated above, we will affirm the judgment of the District

Court.




                                            7